Case: 1:18-cv-02929-SO Doc #: 32 Filed: 05/16/19 1 of 2. PageID #: 474




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



TONYA CLAY, et al.,                          )       Case No.: 1:18 CV 2929
                                             )
       Plaintiffs                            )
                                             )
       v.                                    )       JUDGE SOLOMON OLIVER, JR.
                                             )
CUYAHOGA COUNTY, et al.,                     )
                                             )
       Defendants                            )       STATUS CONFERENCE ORDER



       The court held a status conference with counsel for the parties in the above-captioned case

on May 13, 2019, at 3:00 p.m.

       After a discussion, Defendants indicated that they did not oppose Plaintiffs’ pending Motion

for Leave to File the First Amended Complaint, Instanter (ECF No. 29). Thus, the court hereby

grants Plaintiffs’ Motion. The court also grants Defendants’ Unopposed Motion for Extension of

Time to Move, or Otherwise Respond to Plaintiffs’ First Amended Complaint (ECF No. 30) for a

period of fourteen (14) days.

       The court inquired about an update as to the parties’ negotiations on a process for moving

forward in the case. Counsel for the parties indicated that they have been working together on a

number of issues, including a new staffing structure for administering medical care at Cuyahoga

County Correctional Center and the potential engagement of a joint expert who could prepare

findings and pose recommendations to the parties regarding correctional matters. Counsel for the

parties explained that the parties would pursue a potential resolution based on those
Case: 1:18-cv-02929-SO Doc #: 32 Filed: 05/16/19 2 of 2. PageID #: 475



recommendations.

          The parties request that the preliminary injunction hearing date be extended to provide an

opportunity to secure a joint expert and engage in settlement negotiations should they agree on an

expert. Thus, the court amends and adds the following deadlines to the Case Management

Conference Order issued on March 21, 2019 (ECF No. 24): Plaintiffs will now file their motion for

preliminary injunction on or before July 16, 2019. Defendants will respond to Plaintiffs’ motion for

preliminary injunction by August 6, 2019. Plaintiffs will submit a reply to Defendants’ response by

August 13, 2019. The court will hold a hearing on Plaintiffs’ motion for preliminary injunction on

September 4, 2019, at 9:00 a.m.

          The parties will notify the court by June 3, 2019, whether or not they have agreed on a joint

expert.

          The court will decide any remaining dates and deadlines after the preliminary injunction

hearing.

          IT IS SO ORDERED.
                                                         /S/ SOLOMON OLIVER, JR.
                                                         UNITED STATES DISTRICT JUDGE



May 16, 2019




                                                   -2-
